DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both ingress and egress in figure 3 and a heat transfer space in figure 1. Additionally reference character “9” has been used to designate both ingress and egress conduits in figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 found in page 9 line 15, page 10, line 30, and page 13 line 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: V3, V4, and V5 in figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim 1 recites a “means of opening and closing a fluid connection to said shell and tube heat exchanger”. Which has been interpreted as a valve per page 10 line 1-6 of the originally filed specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wastewater flowing arrangements in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the flowing arrangements have been interpreted as a general pump structure per page 3 line 5-9 of the originally field specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a shell of the spiral pipe” and “an outer shell of said spiral pipe” in line 7-8 of claim 1. It is unclear if the shell of the spiral pipe and the outer shell of said spiral pipe are referring to different structures or the same structure as both are introduced as independent elements based on the language of the claim however the shell of the pipe only appears to be the outer wall of the pipe 2 as seen in the figures of the instant application. For the purposes of examination the second instance of the outer shell of said spiral pipe will be read as “the outer shell of said spiral pipe”. Claims 2-13 are rejected for their dependency from claim 1.
Claim 1 recites that shell has “at least one, preferably two, openable inspection hatches”   and “a shell and tube heat exchanger, preferably a spiral shell and tube type heat exchanger” line 17-20. It is unclear what the term preferably is meant to imply whether the alternatives recited are simply alternatives, or if the preferred embodiment is meant to take preference above the other alternatives. For the purposes of examination the limitations will be read as if they include the broader limitations with the narrower “preferred” embodiments as an alternative.  Claims 2-13 are rejected for their dependency from claim 1.
Claim 3 recites “a surface roughness below Ra=120” it is unclear what unit Ra has, as based on the examiner’s understanding Ra is a surface roughness that is an arithmetic average of the absolute values of the profile height deviations from the mean line, which would imply 
Regarding claim 4, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, it is unclear what pressure resistance levels would or would not meet the limitations of the claims or how the thickness and average cross section of the pipe are elected to achieve a non defined pressure resistance level, and the thickness and diameter of the shell are selected to achieve another non-defined pressure resistance level for the shell that is different from the pressure resistance level of the pipe.  Since  the pressure resistance levels are not further deified but simply stated as being different from one another it is unclear where the meets and bound of the claim lie as an individual variation in the pressure resistance levels within the pipe and the shell  depending on where the pressure resistance level was measured or tested could lead to individual sections of the pipe having different pressure resistance levels  and individual sections of the shell having different pressure resistance levels relative to one another. Further it is unclear how the selection of the thickness and cross section  of the pipe and thickness and diameter of the shell are selected to achieve the pressure resistance levels and ranges dimensions are not laid out in the claim, it is unclear if the claim is attempting to lay out specific dimensions which lead to the pressure resistance levels as the pressure resistance levels are not further defined and as such it is unclear where the meets and bounds of claim 5 lay or if the method of selection is attempted to be claimed as the steps of the method of selection are not laid out in the claim.
Claim 4 and 7 recites “a shell and tube heat exchanger” in line 3-4 of claim 4 and “one or more shell and tube heat exchangers” in line 3 of claim 7, it is unclear if these instances of heat 
Claims 6 and 7 recite pressure classifications 10-16 in claims 6 and 7 and pressure classification -0.5-6 in claim 6. It is unclear what these limitations are meant to encompass as the classification is never further described in the claim. If the classification is meant to be pressure resistance the ranges are never described in the claims as being units of pressure with specific units such as Pascals, Megapascals, pounds per square inch, atmospheres, bar, etc. As such it is unclear what pressure rating  would or would not meet the limitations of the claim given the lack of specific units of pressure and as such the claim has not been further examined for patentability as it is unclear what relative pressure ranges would or should be applied. Further it is unclear how the selection of the thickness and cross section  of the pipe and thickness and of the shell are selected to achieve the pressure resistance levels and ranges dimensions are not laid out in the claim, it is unclear if the claim is attempting to lay out specific dimensions which lead to the pressure resistance levels as the pressure resistance levels are not further defined and as such it is unclear where the meets and bounds of claim 6 and 7 lay or if the method of selection is attempted to be claimed as the steps of the method of selection are not laid out in the claim. Because the claims are so indefinite that "assumptions as to the scope of such claims" is needed, we do not address the merits of the Examiner's remaining rejections. See In re Steele, 305 F.2d 859, 862, (CCPA 1962) (holding that the Examiner and the Board were wrong in relying on what, at best, were speculative assumptions as to the meaning of the claims).
Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon. As a courtesy to Applicant, Examiner has cited references, which, in addition to those cited by Applicant, appear relevant to 
Claim 10 recites that shell has “one or more additional connections, preferably flange connections” line 17-20. It is unclear what the term preferably is meant to imply whether the alternatives recited are simply alternatives, or if the preferred embodiment is meant to take preference above the other alternatives. For the purposes of examination the limitations will be read as if they include the broader limitations with the narrower “preferred” embodiments as an alternative.  
Claim 10 recites the limitation "bottom" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helppolainen et al. (WO 2015/136156 A1, originally cited in the 5/6/2020 IDS) in view of Horne (US Patent 3,958,555)  and Greaney et al (US Patent Application Publication US 2012/0246935 A1).
Regarding claim 1, Helppolainen discloses (Figure 1-3), a container ( container 1) for recovering the heat energy of wastewater, said container (1) comprising a shell (the outer jacket 12 including sidewall 1a) defining the container outwards, a continuous spiral pipe (wastewater pipe 2, which is a spiral per figure 1 and per page 6, line 20-23) for conveying wastewater through the container in vertical direction (wastewater 200 flows from inlet  to outlet 22 in a vertical direction as seen in figure 1), said spiral pipe (2) being in communication with an extra-container wastewater ingress conduit (wastewater supply pipe 2a) by way of an inlet connection (at wastewater inlet 21)  associated with the container shell, and with an extra- container wastewater egress conduit (wastewater discharge pipe 2b) by way of an outlet connection (wastewater outlet  22) associated with the container shell, a first heat transfer space encircling a shell of the spiral pipe ( the portion of the interior 10 of the container between the outer surface of the pipe 2 and the sidewall 1a ) and being confined by an outer shell of said spiral pipe (2) and by the shell of the container ( the portion of the interior 10 is bounded by the sidewall 1a of the container 1 and the outer surface of the pipe 2), and said first heat transfer space (in the interior 10) being in communication with a heat transfer fluid ingress conduit by way of at least one heat transfer fluid inlet connection (inlet 41 for a second heat transfer fluid ) associated with the shell (the outer jacket 12 including sidewall 1a) of the container and with a heat transfer fluid egress conduit by way of at least one heat transfer fluid outlet connection ( outlet 42 for a second heat transfer fluid ) associated with the shell of the container (the inlet 41 and outlet 42 are on the walls of the container 1 as seen in figure 1), as well as a second heat transfer space left inside the spiral pipe (2) and confined by an outer shell of said spiral pipe (the portion of interior 10 inside the outer surface of pipe 2  in which the  spiral preheating pipe 3 is nested within or inside the wastewater pipe 2 per page 4, line 20-28, where the pipe 3 is in the inner periphery of the wastewater pipe per Page 7, line 2-4), whereby at least a portion of the container (1) is provided as a pressure vessel (the container 1 is a pressure vessel per page 8 line 8-12) , with a manifold (at the supply pipe 3a connected to inlet 31 and at outlet pipe 3b 
However Helppolainen does not explicitly disclose the container has its shell provided with at least one openable inspection hatches, at least one inspection hatch having fastened thereto a manifold as well as a shell and tube heat exchanger, preferably a spiral type shell and tube heat exchanger, said shell and tube heat exchanger having its inlet and outlet ends, coupled to said manifold which is further provided with means for opening and closing a fluid connection to said shell and tube heat exchanger, 
Horne teaches (figure 4-6) a heat exchanger (calorifier 28)  with a container has its shell (at vessel 29)  provided with at least one openable inspection hatches (removable lid 29A) , at least one inspection hatch having fastened thereto a manifold as well as a shell and tube heat exchanger (at the conduit 52 connecting to the inlet end 33A of coil 33 and the fluid connection at the limiting valve 32 at the discharge of the coil 33, where the coil 33 and the vessel 29 form a shell and tube heat exchanger), preferably a spiral type shell and tube heat exchanger (the coil 33 has a spiral shape as seen in figure 4), said shell and tube heat exchanger having its inlet and outlet ends, coupled to said manifold which is further provided with means for opening and closing a fluid connection to said shell and tube heat exchanger (a valve at limiting vale 32 controls the rate of flow to maintain a temperature per Col. 5 line 53-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connections of Helppolainen to include the openable hatch/removable lid connected to the heat exchange coil as taught by Horne and to include a valve in the inlet and outlet manifold of the heat exchanger as taught by Horne. Doing so would provide a structure for fixing and supporting the heat exchanger within the shell and 
 Additionally Helppolainen does not disclose, the wastewater pipe consists of acid-proof or stainless steel and has at least its internal surface treated in such a way that, by means of said treatment, the spiral pipe has at least its internal surface adapted to have an average chromium content higher than the average chromium content of other parts of the spiral pipe's wall.
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a shell (11) where the pipe consists of stainless steel (stainless steel is cited as an example material per paragraph 0042 as the primary layer 21 of the tubes 14), and has at least its internal surface treated in such a way that, by means of said treatment, the spiral pipe has at least its internal surface adapted to have an average chromium content higher than the average chromium content of other parts of the spiral pipe's wall (a chromium  enriched layer 22 is applied over the primary layer 21 of the tubes 14 as seen in figure 4,and per paragraph 0041,  which is over an internal and an external surface of the tube 14 as seen in figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Helppolainen to provide a stainless steel material for the tube construction with a surface coating with a higher chromium content as taught by Greaney. Doing so would have provided a heat exchange tube construction which would provide a non-fouling surface to reduce fouling in the heat exchanger as recognized by Greaney (per paragraphs 0014 and 0041).

Regarding claim 2, Helppolainen as modified discloses the claim limitations of claim 1 above however Helppolainen does not disclose the spiral pipe has its internal surface, and possibly also its outer surface, treated with electrolytic polishing for reducing its surface roughness.
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a shell (11) where the pipe has its internal surface, and possibly also its outer surface, treated with electrolytic polishing for reducing its surface roughness (as seen in figure 4 the internal and outer surfaces of the pipe 14 are treated with a protective layer 23 which is electro polished with an acidic electrolyte per paragraph 0016 and 0037).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Helppolainen for electro polished tubes as taught by Greaney. Doing so would have provided a heat exchange tube construction which would provide a non-fouling surface to reduce fouling in the heat exchanger as recognized by Greaney (per paragraphs 0037).

Regarding claim 3, Helppolainen as modified discloses the claim limitations of claim 1 above however Helppolainen does not disclose the spiral pipe has both its internal surface and possibly also its outer surface treated with an electrochemical method to a surface roughness below Ra=120.
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a shell (11) where the pipe has its internal surface, and possibly also its outer surface, treated with electrochemical method to  reducing its surface roughness below RA=120 (as seen in figure 4 the internal and outer surfaces of the pipe 14 are treated with a protective layer 23 which is electro polished with an acidic electrolyte per paragraph 0016 and 0037 where the surface roughness is below 0.25  micrometers which would be below a roughness of 120 micrometers).

Regarding claim 4, Helppolainen as modified discloses the claim limitations of claim 1 above and Horne further discloses that the inspection hatch (removable lid 29A) is coupled to a flange of the container with bolted joints (29A is attached to a flange of the shell  at vessel 29 with bolts per Col. 5, line 20-23) and to the inspection hatch (29A) is coupled in an openable manner a shell and tube heat exchanger as well as a manifold (at the conduit 52 connecting to the inlet end 33A of coil 33 and the fluid connection at the limiting valve 32 at the discharge of the coil 33, where the coil 33 and the vessel 29 form a shell and tube heat exchanger).

Regarding claim 5, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the material thickness of the spiral pipe (2) with respect to an average cross- sectional diameter of the spiral pipe is on the one hand selected in such a way that the spiral pipe (2) has a first pressure resistance level, and the material thickness for the container's (1) shell (12) with respect to the container's internal diameter is on the other hand selected in such a way that the container has a second pressure resistance level, whereby the pressure resistance level of the spiral pipe (2) is different from that of the container (as the pressure resistance is not further defined any variation in the pressure resistance would meet the claim limitations as individual imperfections would lead to individual variations in the pressure resistance in the pipe 2 and the shell 12 as well as the general shape and thickness of the pipe 2 versus  the shape and thickness of the shell 12 would lead to variations in the pressure resistance depending on where the pressure resistance was measured and as any difference in pressure resistance would meet the claim limitations since 
Regarding claim 8, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the shell and tube heat exchanger (at pipe 3 within the shell of container 1 as seen in figure 1 and per page 6 line 29-31) located in the second heat transfer space (the portion of interior 10 inside the outer surface of pipe 2  in which the  spiral preheating pipe 3 is nested within or inside the wastewater pipe 2 per page 4, line 20-28, where the pipe 3 is in the inner periphery of the wastewater pipe per Page 7, line 2-4) is fabricated as an independent pressure vessel (within pipe 3) from which does not occur any material transfer onto a tube side of the container, i.e. into the spiral pipe (spiral pipe 2 and pipe 3 are separate and have separate inlets and outlets), or onto a shell side of the container (pipe 3 transfers fluid from inlet 31 to outlet 32 and does not enter the interior 10 outside of pipe 3) 
Regarding claim 9, Helppolainen as modified discloses the claim limitations of claim 1 above, However Helppolainen does not disclose, the container has the internal and external walls of its shell finished with a treatment enhancing the corrosion and wear resistance thereof.
Greaney teaches (figure 1-4) a pipe for a heat exchanger (at tubes 14) within a shell (11) where the pipe and the internal and external surface of the  shell finished with a treatment enhancing the corrosion and wear resistance thereof (a chromium  enriched layer 22 is applied over the primary layer 21 of the tubes 14  and shell 11 as seen in figure 4,and per paragraph 0041, with the coating being applied to the surface of the shell per paragraph 0036,  which is over an internal and an external surface of the tube shell as seen in figure 4, additionally the stainless steel construction,  stainless steel is cited as an example material per paragraph 0042 as the primary layer 21 and the tubes 14 and shell 11 can be of the same material per paragraph 0033, would provide corrosion resistance as stainless steel is usually selected for its corrosion resistance).

Regarding claim 10, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses wherein the container (1) has its shell (12) and/or cover and/or bottom provided with one or more additional connections (additional inlets 51 and outlets 52 as the container can comprise an additional inlet supply pipe and discharge pipe per Col. 10 line 20-29) , for heat exchangers in order to transfer energy into or out of a heat transfer fluid present in the heat transfer space (per Col. 10 line 20-29).
Regarding claim 11, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses the spiral pipe (2) has an interior which is continuous for adapting a liquid to travel in said spiral pipe without obstruction (wastewater flows from the inlet 21 to the outlet 22 through pipe 2, per page 7 line 6-8) .
Regarding claim 12, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses wherein the spiral pipe (2) has its helices designed to have horizontal angles (as seen in figure 1, angels between adjacent spiral sections and as the angels are not further defined any angle will meet the claim limitation).
Regarding claim 13, Helppolainen as modified discloses the claim limitations of claim 1 above and Helppolainen further discloses wherein the flow rate of a liquid or gas present inside the spiral pipe (2) is adjusted with wastewater flowing arrangements external of the container (a pump station in connection with the supply pipe 2a of wastewater per page 10, line 11-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darnell et al. (US 2011/0203786 A1), Baker (US 2008/0149317 A1), Stewart et al. (US 2007/0221362 A1), Arbabian (US 4,341,263 A), Cohen (US 4,256,176 A) and Winston (US 4,123,003 A) all discloses shell and tube heat exchangers with spiral heat exchange coils some explicitly for wastewater heat recovery and some with additional heat exchange circuits.
Cosby (US 2012/0318483 A1), and Gandolfi et al. (US 2006/0032620 A1), both disclose pressure ranges for construction of heat exchangers and Gandolfi discloses varying the thickness to vary the pressure resistance of components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HANS R WEILAND/
Examiner, Art Unit 3763                                                                                                                                                                                            
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763